Pee Curiam.
The prosecutor seeks in this proceeding to he relieved of taxes assessed for the years 1922 and 1923 by the assessing authorities of the city of Hoboken, confirmed on appeal by the state board of taxes and assessments. The assessments are on two vacant lots used as athletic^ fields. In an opinion by Judg'e Jess, then a member of the board,' the facts are reviewed, and the opinion of Mr. Justice Parker, filed in 1909 (Stevens Institute v. Bowes, 78 N. J. L. 205), denying relief on a similar application in which the conditions then existing were not greatly .dissimilar from the present, held to be still controlling. We agree with this view, and for the reasons expressed the assessment is affirmed.